Citation Nr: 0401614	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-05 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for emphysema with chronic 
obstructive pulmonary disease, claimed as secondary to 
exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran had active military service from July 1966 to 
July 1969, including service in the Republic of Vietnam.

2.  The record contains no competent evidence indicating that 
the veteran's emphysema with chronic obstructive pulmonary 
disease is causally related to his active service or any 
incident therein, to include any exposure to Agent Orange.


CONCLUSION OF LAW

The veteran's emphysema with chronic obstructive pulmonary 
disease was not incurred in or aggravated during active duty 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  Under the 
VCAA, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, VA satisfied these duties to the 
veteran in a VCAA letter dated in August 2002.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records and 
outpatient records from the VA medical center in Dallas, 
Texas are on file.  

Because the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," it is 
not necessary to obtain a VA medical examination or opinion.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In other words, absent such evidence, the Board 
finds that it is unnecessary to require the veteran to report 
for a VA medical examination or to ask a medical expert to 
review the record because any examination report or medical 
opinion could not provide competent evidence of the 
incurrence of a respiratory disorder in service.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled.

I.  Factual Background

Service medical records are negative for complaints or 
findings indicative of a respiratory disorder.  A July 1966 
medical examination performed for induction purposes noted 
normal lungs and chest.  At his June 1969 military separation 
medical examination, the veteran's lungs and chest were 
normal.

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he had 1 year, 7 
months and 25 days foreign or sea service, which included 
service in the Republic of Vietnam.  He was awarded the 
Vietnam Service Medal and a Vietnam Campaign Medal.

In July 2002, the veteran filed a claim of service connection 
for emphysema with chronic obstructive pulmonary disease.  In 
his application, he referenced exposure to Agent Orange in 
Vietnam.  In a statement submitted in October 2002, the 
veteran contended that several physicians had suggested that 
he "follow up on" Agent Orange because of his lung 
disorder.

Outpatient treatment records from VA medical center in 
Dallas, Texas referenced that the veteran was diagnosed with 
emphysema in 1994.  In April 2001, the veteran began 
attending smoking cessation classes to qualify for home 
oxygen.  The veteran reported smoking cigarettes two to three 
packs a day for thirty years, three to five cigarettes a day 
for three to four years, and quit smoking in approximately 
2001.

By November 2002 rating decision, the RO denied service 
connection for emphysema with chronic obstructive pulmonary 
disorder.  In its decision, the RO noted that emphysema or 
chronic obstructive pulmonary disease were not diseases for 
which the Secretary had determined that a positive 
association existed between exposure to Agent Orange and the 
subsequent development of the condition.  It was also noted 
that there was no evidence of a respiratory disorder in 
service.  

The veteran appealed the RO determination, arguing that he 
had received information from VA that Agent Orange affects 
the lungs.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

To establish service connection for a chronic disease on a 
presumptive basis, it is not required that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. 3.307(c) (2003).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at § 3.309(e) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2003).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113, 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, PCT, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), certain soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and Type II diabetes mellitus.  38 C.F.R. § 
3.309(e) (2003).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

As set forth above, the veteran claims that service 
connection for emphysema with chronic obstructive pulmonary 
disorder is warranted as he believes that such condition was 
incurred as a result of his exposure to Agent Orange in 
Vietnam.

Initially, it is noted that emphysema and chronic obstructive 
pulmonary disease are not among the disabilities listed in 38 
C.F.R. § 3.309(e).  Thus, presumptive service connection for 
this disorder due to Agent Orange exposure is not warranted.  
38 C.F.R. §§ 3.307, 3.309 (2003).

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection for emphysema or chronic 
obstructive pulmonary disease on a direct basis is warranted.  
In that regard, the Board notes that the veteran's service 
medical records are negative for any complaints or findings 
of any respiratory disorder.  

In fact, the Board notes that the post-service medical record 
is negative for notations of manifestations attributable to a 
respiratory disorder until 1994, approximately 25 years after 
the veteran's separation from service.  Based on the 
foregoing, it cannot be said that a respiratory disorder was 
present in service, nor was it aggravated by service.

As noted above, however, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).  In that regard, the Board again notes that 
the Secretary has determined that there is no positive 
association between exposure to herbicides and the 
development of emphysema or chronic obstructive pulmonary 
disease.  See Disease Not Associated With Exposure to Certain 
Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  In 
making this determination, the Secretary relied on reports 
received from the National Academy of Sciences, as well as 
all other sound medical and scientific information and 
analyses available.  Id.; see also 38 U.S.C.A. § 1116(b)(2) 
(West 2002).  There is no other medical evidence of record to 
rebut the conclusion that there is no positive association 
between exposure to Agent Orange and the development of 
emphysema with chronic obstructive pulmonary disease.

The Board has considered the veteran's lay contentions that 
he has emphysema with chronic obstructive pulmonary disease 
as a result of exposure to Agent Orange in service.  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  Therefore, his 
opinion that his emphysema with chronic obstructive pulmonary 
disease is causally related to his active service is 
outweighed by the findings of the Secretary, which are based 
on extensive medical research.

Again, there is no competent medical evidence of record 
suggesting a connection between any claimed in-service 
exposure to Agent Orange and the veteran's emphysema with 
chronic obstructive pulmonary disease.  Rather, the veteran's 
contentions of etiological connection are no more than 
unsupported speculation on his part.  Moreover, VA outpatient 
records are entirely negative for any discussion of a nexus 
between the veteran's emphysema with chronic obstructive 
pulmonary disease and his claimed exposure to Agent Orange.

After considering all of the evidence of record, the Board 
must conclude that the clear weight of the evidence is 
against the veteran's claim of service connection for 
emphysema with chronic obstructive pulmonary disease.  The 
Board finds that the preponderance of the probative evidence 
of record shows that the veteran's emphysema with chronic 
obstructive pulmonary disease is not causally related to his 
service or any incident therein, including claimed exposure 
to Agent Orange.  As the preponderance of the evidence is 
against the veteran's claim of service connection for 
emphysema with chronic obstructive pulmonary disease, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for emphysema with chronic 
obstructive pulmonary disease is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



